DETAILED ACTION
Claims 1-16 have been cancelled.
Claims 17-32 are allowed. The following is an examiner’s statement of reasons for allowance:
Yu (US 10,020,818) and Bolatkale (US 10,439,634) are considered to be the closest prior art to the claimed invention. Yu (Fig. 5) discloses a system and method for improving speed of a sigma-delta modulator by utilizing parallel feedback paths (Title). The sigma-delta modulator includes an error feedback system that has an error transfer function wherein at least k-1 coefficients of the error transfer function are set to zero. This allows the error feedback system to be divided into k feedback paths that are performed in parallel at a clock speed that is 1/k of the system clock of the sigma-delta modulator (line 65 of col. 6 to line 18 of col. 7). Bolatkale (Fig. 3) discloses a sigma-delta modulator (SDM) 300 with multi-bit quantization and excess loop delay (ELD) compensation. The SDM 300 includes an input signal 302 whereby a feedback signal 303 is subtracted from the input signal 302 in a first summing junction 304. The resultant signal is input to a loop filter 306. The output from the loop filter 306 is input to a series of parallel quantizer paths 307, each of which includes a transconductance amplifier (Gm) 334 to respectively convert the loop filter’s output voltage signal to a current signal. Each Gm 334 amplifies the filter signal and inputs the amplified signal to a respective second summing junction 308 on each quantizer path and a feedback ELD signal subtracted therefrom in respective second summing junctions 308 and a reference current 340 added there to. The analog signals that are output from each of the second summing junctions 308 are input to respective latches 370. The output of each of the latches 370 provides the multi-bit output 314 of the sigma-delta ADC 300.

Regarding claims 25-32, the prior art, when taken alone or in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged or provided in the manner as claimed by the applicant. Added for emphasis, the claim recitation “selecting a path with lowest path metric among all available paths at the end of all the baseband samples and the selected path serving as the output bit sequence; selecting the feedback corresponding to the feedback associated with paths selected by path pruning; and processing the selected feedback and the input baseband signal to give feedback for next time instant as the output” is not found in the prior art of record. Therefore, the claims are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI M NGUYEN whose telephone number is (571)272-1809. The examiner can normally be reached Mon-Fri: 8:00 am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon E. Levi can be reached on 571-272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KHAI M NGUYEN/Primary Examiner, Art Unit 2845                                                                                                                                                                                                        Phone: 571-272-1809